COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00214-CV


BILLY WAYNE GREEN                                                        APPELLANT

                                          V.

STEPHANIE GAINES                                                          APPELLEE


                                       ----------

            FROM 431ST DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 15-03993-431

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      On July 7, 2015, Appellant Billy Wayne Green filed a notice of appeal of

the trial court’s June 9, 2015 protective order. After Appellant filed his brief, we

notified him that his brief did not comply with rule of appellate procedure 38.1(a),

(c), (d), (g), (h), (i), and (k); rule of appellate procedure 9.4(i); rule of appellate

procedure 9.9; and local rule 7. See Tex. R. App. P. 9.4(i), 9.9, 38.1(a), (c), (d),

      1
       See Tex. R. App. P. 47.4.
(g), (h), (i), (k); 2nd Tex. App. (Fort Worth) Loc. R. 7. We informed Appellant that

unless he filed an amended brief that complied with the above rules by

November 5, 2015, we could strike his brief, waive his noncomplying points, or

dismiss the appeal. See Tex. R. App. P. 9, 38; 2nd Tex. App. (Fort Worth) Loc.

R. 1, 7; see also Tex. R. App. P. 42.3.

      Instead of filing an amended brief, on November 9, 2015, Appellant filed a

response to our letter suggesting how this court should construe his original brief.

Appellant’s response does not bring his brief into conformity with the

requirements of the rules of appellate procedure. Therefore, we strike his brief

and dismiss the appeal. See Tex. R. App. P. 38.8(a), 38.9(a), 42.3, 43.2(f).



                                                   /s/ Bonnie Sudderth
                                                   BONNIE SUDDERTH
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DELIVERED: December 23, 2015




                                          2